Citation Nr: 9903789	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  94-37 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.
 
2.  Entitlement to an effective date earlier than November 
23, 1990 for a 10 percent rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to October 
1959 and from July 1967 to July 1970.

This appeal arises from an August 1993 rating decision in 
which a Department of Veterans Affairs (VA) Regional Office 
(RO) granted a 10 percent evaluation for bilateral hearing 
loss, effective November 23, 1990.  The notice of 
disagreement was submitted in November 1993.  The statement 
of the case as to the issue of an earlier effective date for 
a compensable evaluation for hearing loss was issued in 
November 1993.  A substantive appeal on that issue was 
received in January 1994. In February 1994, a supplemental 
statement of the case was issued addressing both issues was 
issued.  The VA Form 1-646 of April 1994 is the substantive 
appeal to the increased rating for bilateral hearing loss.  
The Board remanded the case in November 1996 for additional 
development of the evidence.

In the November 1996 remand, the Board noted that a claim for 
compensation may be a claim for pension and referred that 
issue to the RO for appropriate action.  In April 1997, the 
RO sent the veteran the appropriate form if he wanted to 
apply for pension.  No application for pension has been 
received from the veteran.

By rating action in December 1997, the RO denied entitlement 
to an increased rating for service connected right ankle 
disability and notified the veteran of that determination by 
letter.  The veteran has not submitted a notice of 
disagreement with that determination and that issue will not 
be further addressed by the Board.


FINDINGS OF FACT

1.  The veteran's defective hearing is currently manifested 
by an average puretone decibel loss in the right ear of 70 
with 84 percent discrimination ability and an average 
puretone decibel loss in the left ear of 68 with a 74 percent 
discrimination ability.  The veteran has level III hearing in 
his right ear and level VI hearing in his left ear.

2.  In August 1992, the veteran submitted a claim for 
increased evaluations for his service-connected disabilities, 
including a compensable evaluation for bilateral hearing 
loss.

3.  By rating action in August 1993, the RO assigned an 
effective date of November 23, 1990 for a 10 percent rating 
for bilateral hearing loss on the basis of a November 23, 
1990 VA outpatient record determined to be an informal claim 
for an increased rating.

4.  A November 1, 1990 VA Consultation Sheet shows that the 
veteran was referred to audiology clinic to be evaluated for 
the need for hearing aids.

5.  The September 1981 private audiological report, which was 
received in October 1993, shows entitlement to a 10 percent 
evaluation, more than one year prior to the receipt of the 
November 1990 informal claim for increased compensation.


CONCLUSIONS OF LAW

1  The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss has not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, Diagnostic 
Codes 6100-6110 (1998).

2.  An effective date of November 1, 1990 is warranted for 
the assignment of a 10 percent evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 5110, 5107 (West 
1991); 38 C.F.R. §§ 3.157, 3.400(o)(2) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


A.  Factual Background

By rating action in December 1970, service connection was 
granted for bilateral hearing loss, evaluated as 
noncompensable from July 1970 on the basis of the service 
medical records showing sensorineural hearing loss in 
service. 

In August 1992, the veteran asked for increased ratings for 
his service connected disabilities.  

VA treatment records received in September 1992, included a 
November 1, 1990 Consultation Sheet which shows that the 
veteran was referred to the audiology clinic to be seen for 
evaluation of the need for hearing aids.  The Consultation 
Report, dated on November 26, 1990, noted audiological 
findings and the assessment was mild/severe sensorineural 
hearing loss.  A November 23, 1990 VA outpatient record shows 
that the veteran stated that he had an appointment with the 
Audiology service and he was referred to Audiology.  On VA 
audiological evaluation on November 26, 1990, received in 
June 1993, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
75
75
80
LEFT
20
22.5
70
85
100

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 70 percent in the left ear.

Private audiograms, done in conjunction with the veteran's 
employment, were received in June 1993 and are dated in 
August 1990, August 1991 and January 

1993.  The August 1990 audiogram shows uncorrected pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
35
25
75
LEFT
5
15
50
50
70

No speech audiometry was performed. 

On VA audiological examination in July 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
80
75
85
LEFT
25
25
70
80
95

Speech audiometry revealed speech recognition ability of 76 
percent in both ears.  The examiner concluded that the 
veteran had mild to severe sensorineural hearing loss above 
250 hertz in the right ear and moderate to profound 
sensorineural hearing loss above 1000 hertz in the left ear.

By rating action in August 1993, the rating bilateral hearing 
loss was increased from noncompensable to 10 percent, 
effective from November 23, 1990, on the basis of the 
evidence of record which included results of VA audiology 
testing in November 1990.  

In October 1993, the veteran submitted a copy of a September 
1981 private audiogram.  Pure tone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
65
75
80
LEFT
10
15
70
75
90

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.

On the VA audiological evaluation in March 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
75
80
85
LEFT
20
30
75
95
100

Speech audiometry revealed speech recognition ability of 80 
percent in both ears.

On the VA audiological evaluation in April 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
80
75
80
LEFT
15
25
70
80
95

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 74 percent in the left ear.  
The examiner concluded that there was mild to severe 
sensorineural hearing loss in the right ear above 500 hertz 
and moderate to profound sensorineural hearing loss in the 
left ear above 1000 hertz.

The Board notes that the records of the Social Security 
Administration (SSA) pertaining to the award of disability 
benefits to the veteran have been obtained and associated 
with the claims folder.  Those records include a copy of a 
Disability Determination and Transmittal indicating that the 
veteran was awarded disability benefits effective in December 
1994 on the basis of diagnoses of back disorders and 
deafness.  Also included are copies of the medical records 
used by the SSA as the basis for that determination, which do 
not contain any additional evidence of the veteran's hearing 
loss.  A May 1995 Vocational Analysis noted the November 1990 
audiological findings indicating mild/severe sensorineural 
hearing loss.


B.  Analysis

1.  Entitlement to an increased rating 
for bilateral hearing loss, currently 
evaluated as 10 percent disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 
4.7 (1998).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Evaluations hearing impairment (bilateral hearing loss) range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 hertz.  To 
evaluate the degree of disability for bilateral service- 
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through level XI for profound 
deafness. 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 
6110 (1998).

The most recent audiometric findings in April 1997 translate 
to literal designations of level III hearing in the right ear 
and level VI hearing in the left ear and support the 
assignment of a 10 percent rating.  Diagnostic Code 6101.  
Such findings do not, however, support the assignment of a 
rating higher than 20 percent.

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Here, such mechanical 
application establishes that no more than a 10 percent 
disability rating is warranted.  In reaching the above 
conclusions the Board finds that the evidence of record is 
not so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. § 5107 (West 1991).

In January 1994, the veteran asserted that he had trouble 
communicating on the job and had lost jobs due to hearing 
loss.  As noted above, the record indicates that he was 
awarded Social Security Disability benefits on the basis of 
both a back condition with a secondary diagnosis of deafness.  
While the veteran alleges interference with employment there 
is nothing objective so as to conclude there is marked 
interference with employment due to bilateral hearing loss.  
There is no evidence that hearing loss has necessitated 
frequent periods of hospitalization.  As such, the Board 
concludes that the RO did not abuse its discretion in not 
forwarding this case to the Director of the VA Compensation 
and Pension Service for consideration of an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is nothing in the evidence of record to indicate that 
the application of the regular schedular standards is 
impractical in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996).


2.  Entitlement to an effective date 
earlier than November 23, 1990 for a 10 
percent rating for bilateral hearing 
loss.


The veteran contends that he is entitled to an effective date 
earlier than November 23, 1990 for the assignment of a 10 
percent evaluation for bilateral defective hearing loss.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date otherwise, 
date of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2) 
(1998).  The date of VA outpatient or hospital examination 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b) (1) (1998).  

The Board finds that an effective date of November 1, 1990 
for the award of a 10 percent rating for bilateral hearing 
loss is warranted.  The veteran requested a compensable 
rating for his service-connected hearing loss in August 1992.  
Thereafter, the RO obtained VA outpatient records which 
included the November 23, 1990 VA outpatient treatment 
record.  The RO granted the 10 percent evaluation on the 
basis that the November 26, 1990 audiological report and 
assigned the effective date of November 23, 1990 on the basis 
that the November 23, 1990 VA outpatient record was the date 
of the receipt of the claim.  However, the evidence shows 
that the veteran was first seen for complaints regarding his 
hearing loss at the VA outpatient center on November 1, 1990.  
On the basis of this visit, he was referred for further 
audiological testing which showed that his hearing loss was 
10 percent disabling.  The Board finds that the proper 
effective date for the grant of the 10 percent rating for 
bilateral hearing loss is November 1, 1990, the earliest date 
of the VA outpatient treatment.  

The veteran has submitted an August 1990 private audiological 
report in support of his claim for an earlier effective date.  
Those findings show that the audiometric findings translate 
to literal designations of level I hearing in the right ear 
and level II hearing in the left ear which would entitle the 
veteran to a noncompensable rating.  The August 1990 private 
audiological report does not show findings that would support 
more than an noncompensable evaluation and cannot be the 
basis for an earlier effective  date for a 10 percent 
evaluation for hearing loss.

The veteran submitted a September 1981 private audiological 
report in October 1993, after the RO had determined that the 
November 1990 VA audiological evaluation was an informal 
claim for an increased rating.  Using the rating criteria for 
defective hearing in effect at the time of that examination, 
the audiometric findings translate to literal designations of 
level IV hearing in the right ear and level III hearing in 
the left ear which would have entitled the veteran to a 10 
percent rating.  However, that examination occurred more than 
one year prior to the date of the receipt of the claim for an 
increase on November 1, 1990.  The United States Court of 
Veterans Appeals (Court) has held that "38 U.S.C. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase)."  
Harper v. Brown, 10 Vet. App. 125, 126-127 (1997).  The Court 
further stated that the phrase "otherwise, date of receipt 
of claim" provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  
Id.  Therefore, the Board finds that November 1, 1990 is the 
proper effective date for the 10 percent evaluation for 
bilateral hearing loss.



ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.

Entitlement to an effective date of November 1, 1990 for a 10 
percent rating for bilateral hearing loss is granted.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

